Citation Nr: 0632288	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  05-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA death 
benefits as a surviving spouse.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

This appeal arises from a September 2004 decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO determined that the appellant did not 
have any legal entitlement to VA death benefits, on the basis 
that her deceased spouse had no recognized military service 
under VA law.  The appellant's husband died in June 1981.

In correspondence from the appellant dated in September 2005, 
she mentioned that DAV was her official representative.  
There is positively no indication that DAV was ever involved 
in this case or ever provided any assistance in this case.  
It is clear that there was no formal appointment of DAV as a 
representative ever made in this case.  Accordingly, the 
Board concludes that, in fact, there is no appointed 
representative in this case.


FINDINGS OF FACT

The appellant's deceased spouse did not have verified active 
military service in any component of the United States Armed 
Forces.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant is not 
eligible for VA death benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West. 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41, 
3.203 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty to notify (38 U.S.C.A. § 5103(a)).  
Considering the decisions in Pelegrini and Mayfield, the 
Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
death benefits.  The appellant contends that her husband had 
active military service with a component of the U.S. Armed 
Forces sufficient to qualify her for VA death benefits.  As a 
threshold matter, for entitlement to VA death benefits, the 
law requires that the appellant's spouse (now deceased) must 
have established the active service requirement necessary to 
qualify her for VA death benefits.  The appellant was 
notified of this requirement, and of the evidence required to 
substantiate her claim, in September 2004.

Absent evidence of the required military service in any 
component of the United States military, there is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  Nor, in the context of 
the law that applies to this case, is there any indication in 
the record that there is any evidence that could substantiate 
the claim, which has not been obtained.  The appellant has 
had an opportunity to respond with additional evidence or 
argument on this ground for denying her claim.  She has 
neither come forward with appropriate evidence, nor shown 
that there is any reasonable possibility that such evidence 
exists.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the appellant to proceed 
to adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the appellant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The decedent's service in the Organized 
Defense Volunteers with the Molokai-Lanai Volunteers is 
established by the record, and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See also 
Valiao v. Principi, 17 Vet. App. 229 (2003).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

II.  Law and Regulations

The appellant claims that, based on her late husband's 
military service, she meets the requirements for eligibility 
for VA death benefits on the basis that he is a "veteran."   
In order to qualify for the death benefits she seeks, the 
appellant must establish that her deceased husband had 
qualifying service; i.e., that he served in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d), 3.6, 3.7 (2006).  
The threshold issue in this claim is whether the evidence 
shows that the claimant has that indispensable status, i.e., 
as the surviving spouse of a veteran, needed to invoke VA 
benefits laws.  Aguilar v. Derwinski, 2 Vet.App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2006).

Pursuant to 38 C.F.R. § 3.7 (2006), a number of additional 
individuals and groups have been considered to have performed 
active military, naval, or air service.  The extensive list 
of such individuals and groups included in that regulation, 
however, does not include the Organized Defense Volunteers 
with the Molokai-Lanai Volunteers, which is the organization 
with which the appellant's decedent husband appears to have 
served.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2006).

With respect to documents submitted to establish a creditable 
period of wartime service for VA death benefits entitlement, 
a document may be accepted without verification if the 
document shows, in addition to meeting the above 
requirements, (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or (3) 
90 days creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2005).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2006).

The U.S. Court of Appeals for Veterans Claims has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 
10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 
(1993).

IV.  Facts and Analysis

The appellant contends that she has entitlement to VA death 
benefits.  In this regard, she purports that her late husband 
had valid military service with a component of the U.S. Armed 
Forces.

Review of the record discloses that appellant submitted two 
exhibits.  The first was from the Organized Defense 
Volunteers of the Central Pacific Area, consisting of a 
record of service certifying that the appellant's late 
husband honorably served as a member of the Organized Defense 
Volunteers of the Central Pacific Area in the Molokai-Lanai 
Volunteers from April 10, 1942, to July 4, 1945.  

The second exhibit, dated in October 1942, certified that the 
appellant's late husband was on duty and lawfully enrolled as 
a private in the Maui Volunteers in Lanai City, HI.  

Also of record is an alien registration receipt card issued 
in the name of the appellant's late husband by the U.S. 
Department of Justice, Immigration and Naturalization 
Service.  The record also includes a copied photograph of the 
appellant's late husband with his volunteer unit and a copy 
of his dog tags.

The record also includes an undated letter from the Army 
Service Forces to the appellant's late husband, which is in 
effect a recruitment letter for the Reserve Corps.  

In September 2004, the RO denied the appellant's claim on the 
basis that her late spouse did not have the required military 
service to be eligible for VA benefits.  The RO explained 
that his certified service with the Organized Defense 
Volunteers of the Central Pacific Area in the Molokai-Lanai 
Volunteers from April 10, 1942, to July 4, 1945, was not 
considered active military service for VA purposes.  The RO 
explained that the organization was comprised mostly of 
Filipino plantation workers who were supervised by the U.S. 
Army, but who held regular jobs on plantations.  It was noted 
that they were considered to be a civilian defense force 
which would only have been called to duty in the event of 
threat of invasion of the Hawaiian Islands. 

The RO's denial in the current case has been predicated upon 
the fact that none of the evidence offered in support of the 
appellant's claim reflects that her late husband had service 
in any component of the U.S. military.  There is no 
indication that the appellant's late husband served a period 
of active duty, active duty for training, or inactive duty 
training in the U.S. Armed Forces, as provided under the 
provisions of 38 C.F.R. §§ 3.1, 3.6, the primary means of 
satisfying the requirement of active military, naval, or air 
service.  In fact, it appears that he was never issued a a DD 
Form 214.  As noted above, the VA regulation at 38 C.F.R. 
§ 3.7 specifically enumerates dozens of categories of service 
other than active duty, active duty for training, and 
inactive duty training that also qualify as active military 
naval or air service for the purpose of establishing veteran 
status for VA benefits. 

The Board concurs that the evidence submitted by the 
appellant is not probative of service in the United States 
Armed Forces.  The appellant has not provided any evidence 
which satisfies the requirements of 38 C.F.R. § 3.7 as 
acceptable proof of service.  That regulation clearly 
identifies the groups recognized as having performed active 
military service.  Unfortunately the Organized Defense 
Volunteers of the Central Pacific Area in the Molokai-Lanai 
Volunteers is not among those enumerated and specifically 
recognized groups.  

As the evidence submitted by the appellant is insufficient to 
prove qualifying service, VA is bound by its own laws and 
regulations, which fail to recognize her late husband's 
service with the Organized Defense Volunteers of the Central 
Pacific Area in the Molokai-Lanai as active military service 
with any component of the U.S. military.  Accordingly, the 
Board must conclude that the appellant has not established 
that her late husband was a veteran for purposes of 
entitlement to VA death benefits.  See Venturella v. Gober, 
10 Vet. App. 340 (1997).  Therefore, her claim for 
entitlement to VA death benefits must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA death benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


